DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0131123 to Kim et al. (Kim hereinafter) in view of US PGPub 2006/0275158 to Nagao et al. (Nagao).
Regarding claim 1, Kim teaches a reciprocating compressor (10) comprising: a cylinder (330); and a suction muffler (420, 430) configured to receive refrigerant and to supply the refrigerant to the cylinder, the suction muffler comprising: a suction muffler body (420 and 430) that defines a suction space therein which is configured to receive the refrigerant, and a guide pipe (45) that defines a refrigerant passage in fluid communication with first (within 430) and second (within 420) spaces, the guide pipe comprising (i) a first pipe portion that extends in the first space and (ii) a second pipe portion that extends in the second space.  Kim does not teach a partition wall that is disposed at the suction muffler body and partitions the suction space into a first space and a second space, that the guide pipe (45) is disposed at the partition wall or that the first and second pipe portions extend from the partition wall into their respective spaces.  Nagao teaches another refrigerant compressor generally, and particularly teaches that a suction muffler (see Fig. 3 annotated below) is provided with a partition wall (118) having a guide pipe (GP) with first (P1) and second (P2) pipe portions extending into first and second spaces therein and having a resonance hole (122) therein.  Nagao teaches that this structure allows for resonant damping of specific frequencies pertaining to the operation of the particular compressor to which it is applied (paragraph 11).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the suction muffler of Kim with a suction muffler having a partition wall having a resonance hole and guide pipe as taught by Nagao in order to resonantly damp specific frequencies in the compressor of Kim.  The examiner notes that the combination envisions connecting the outlet pipe (124) of Nagao’s muffler to the suction passage of the suction/discharge tank (426) of Kim.

    PNG
    media_image1.png
    699
    668
    media_image1.png
    Greyscale

Regarding claim 2, Nagao teaches a suction hole (120) and a suction pipe portion (121) inside the suction muffler body and being in communication with the first pipe portion (P1).
Regarding claim 3, Nagao teaches that the suction hole is defined at an outer surface of the body and extends to a central portion (119) of the body.
Regarding claim 5, Nagao teaches that the guide pipe extends from the first space to the second space in a direction crossing the partition wall.
Regarding claim 6, Nagao teaches that the guide pipe extends from the first space to the second space through the partition wall.
Regarding claim 7, Nagao teaches that the first pipe portion has a first (lower) end to introduce the refrigerant into the guide pipe and wherein the second pipe portion has a second end configured to discharge the refrigerant  a portion of the discharge line located in the second space.
Regarding claim 8, Nagao does not explicitly teach the relative lengths of the first and second pipe portions and as such does not teach that the second pipe portion is longer than the first.  However, it has been held that where the only difference between the prior art and the claimed invention is one of relative dimensions, such differences are prima facie obvious (MPEP 2144.04 IV. A) when there is no difference in functionality.  As there appears to be no difference in performance which is specifically linked to the relative length of the first portion and the second portion, the examiner concludes that the limitation does not patentably distinguish over Nagao.
Regarding claim 9, Nagao teaches that the partition wall comprises: a partition wall plate (PL, above) connected to the guide pipe; and a protrusion (PR, above) that protrudes from the partition wall plate and is in contact with an inner surface of the suction muffler body, and wherein the suction muffler body comprises a support jaw (SJ) that supports the partition wall plate.
Regarding claim 10, Nagao teaches a first (LB, above) and a second (UB, above) body which surround the partition wall plate such that it is disposed within the second body.
Regarding claim 11, Nagao teaches that an inner surface of the second suction muffler body supports the protrusion of the partition wall (at PR), and wherein an end of the first suction muffler body is configured to apply pressure to the protrusion of the partition wall (e.g. by containing gas, at a minimum).
Regarding claim 14, Nagao teaches that the first space comprises a resonance chamber (122), and the second space comprises a cavity chamber (C, above), and wherein the resonance chamber and the cavity chamber are configured to reduce noise generated in the reciprocating compressor.
Regarding claim 15, Kim teaches a tank (426) disposed between the cylinder and the suction muffler and configured to receive the refrigerant from the suction muffler and to discharge the refrigerant to the cylinder; and a discharge muffler (425) disposed at a side of the tank and configured to receive the refrigerant compressed in the cylinder and to discharge the refrigerant to an outside of the discharge muffler.
Regarding claim 16, Kim teaches that the tank is disposed between the suction muffler and the discharge muffler and connects the suction muffler and the discharge muffler to each other.
Regarding claim 17, Kim teaches that the refrigerant passage extends from a first (lower) end of the first pipe portion facing away from the tank to a second (upper) end of the second pipe portion facing the tank. Nagao does not explicitly teach the relative lengths of the first and second pipe portions and as such does not teach that the second pipe portion is longer than the first.  However, it has been held that where the only difference between the prior art and the claimed invention is one of relative dimensions, such differences are prima facie obvious (MPEP 2144.04 IV. A) when there is no difference in functionality.  As there appears to be no difference in performance which is specifically linked to the relative length of the first portion and the second portion, the examiner concludes that the limitation does not patentably distinguish over Nagao.
Regarding claim 18, Nagao teaches that the partition wall is disposed inside the suction muffler body.
Regarding claim 19, Nagao teaches that the refrigerant passage extends from a first (lower) end hole defined at the first pipe portion to a second (upper)  end hole defined at the second pipe portion, and wherein each of the resonance hole and the first end hole is configured to supply the refrigerant in the first space to the second space through the refrigerant passage, inasmuch as fluid connection exists.  The examiner notes that the direction of fluid flow is effectively a functional limitation which does not confer any structural requirement on the claimed invention which distinguishes it over the muffler of Nagao.

Allowable Subject Matter
Claims 4, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a support stepwise portion supporting and end of a first pipe portion of a guide pipe of a partition wall in a suction muffler of a compressor as in claim 4, a flange and inner wall of a suction muffler body which are spaced apart and receive an end of a second part of the body in combination with a partition wall supported by that second body, and of a resonance hole of a partition wall which passes through a circumferential surface of a first pipe portion of a guide pipe of a partition wall in a suction muffler of a compressor as in claim 20 are not shown or fairly suggested by the art of record in combination with the remaining limitations of those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2 December 2022